Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2006

Sampathachar v. Fed Kemper Life
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3433




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sampathachar v. Fed Kemper Life" (2006). 2006 Decisions. Paper 887.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/887


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                   No. 05-3433
                                   ___________

                      KAKKADASAN SAMPATHACHAR

                                          v.

             FEDERAL KEMPER LIFE ASSURANCE COMPANY,

                                                        Appellant.

                           ________________________


    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF PENNSYLVANIA

               District Court Judge: The Honorable Juan R. Sanchez
                                (Civil No. 03-05905)
                                   ___________


                           Argued June 7, 2006
         Before: AMBRO, FUENTES, and GREENBERG, Circuit Judges.

                           (Opinion Filed: June 16, 2006)




Daniel J. Dugan (ARGUED)
Bruce Bellingham
Spector Gadon & Rosen
1635 Market Street, 7th Floor
Seven Penn Center
Philadelphia, PA 19103

ATTORNEYS FOR APPELLEE KAKKADASAN SAMPATHACHAR, M.D.

Bryan D. Bolton (ARGUED)
Michael P. Cunningham
M. David Maloney
Funk & Bolton
36 South Charles Street, 12th Floor
Baltimore, MD 21201

Michael J. Glasheen
McCarter & English
1735 Market Street, Suite 700
Philadelphia, PA 19103

ATTORNEYS FOR APPELLANT FEDERAL KEMPER LIFE ASSURANCE CO.




                                ________________________

                                        OPINION
                                ________________________


FUENTES, Circuit Judge.

      Plaintiff Kakkadasan Sampathachar initiated this action asserting breach of

contract and bad faith against defendant Federal Kemper Life Assurance Company when

Federal Kemper refused to pay on a life insurance policy following the alleged drowning

of plaintiff’s wife, Pannathpur Jaylakshmi Sampathachar, in 2001. A jury trial was held,

                                            2
at which Federal Kemper attempted to establish that Mrs. Sampathachar was not dead.

The jury found for plaintiff on the breach of contract claim, and Federal Kemper now

appeals, asserting various errors by the District Court at trial. We find no errors meriting a

new trial, and we therefore affirm.1

                                    I. BACKGROUND

       Because we write only for the parties, our summary of the facts is abbreviated.

Plaintiff and his wife immigrated to Philadelphia from India in 1972. In the 1990's, Mrs.

Sampathachar developed signs of depression in response to the death of her elderly

mother and later the death of a young Indian guru whom she considered her spiritual

advisor. Between 1995 and 1999, Mrs. Sampathachar secured $10.5 million in life

insurance from seven different insurance companies. Among these was a $1 million

policy from Federal Kemper. That policy became incontestable in 1997, so that coverage

could not be contested based on suicide or based on false statements in the application.

According to Federal Kemper, Mrs. Sampathachar included material lies about her

income and net worth in several of the applications for life insurance. In February 1997,

the Sampathachars filed for bankruptcy.

       In 2001, the Sampathachars moved from Philadelphia back to India. According to




  1
    This action was originally filed in state court and was removed by the defendant to the
United States District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§ 1441. The District Court had subject matter jurisdiction pursuant to 28 U.S.C. § 1332,
and we have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                                              3
plaintiff, Mrs. Sampathachar unexpectedly left their home near Bangalore, India at 4:30

in the morning on October 17, 2001, carrying nothing except the clothes she was wearing.

Plaintiff reported the disappearance to the police and offered a reward. On October 28,

plaintiff was informed by the police that Mrs. Sampathachar had checked into a hotel in

Devaprayag, India, a village on the Ganges River about 2500 kilometers from plaintiff’s

home. Plaintiff’s relatives searched for Mrs. Sampathachar in Devaprayag, and when she

could not be found, they hired rafters to search for her body in the Ganges River. A

partially decomposed female body was discovered, and plaintiff’s nephew identified the

body as Mrs. Sampathachar. Plaintiff and his brother-in-law then traveled to Devaprayag

and also identified the body.

       A postmortem examination revealed that the body did not have a uterus, which was

consistent with the fact that Mrs. Sampathachar had undergone a hysterectomy. Federal

Kemper alleges, however, that the body did have ovaries and fallopian tubes and that

there was no hysterectomy scar, and that these facts were not consistent with Mrs.

Sampathachar’s medical records. Federal Kemper also alleges that the dental information

in the postmortem report was not consistent with Mrs. Sampathachar’s dental records.

Plaintiff had the body cremated following the postmortem examination, and an Indian

death certificate was obtained.

       Federal Kemper now asserts that the District Court erred in (1) failing to require in

the jury instructions and verdict sheet that the jury determine whether the body pulled



                                             4
from Ganges River was in fact Mrs. Sampathachar; (2) refusing to admit at trial tax

returns, evidence related to prior bankruptcy proceedings, and financial misstatements by

Mrs. Sampathachar in her applications for life insurance; and (3) admitting at trial the

death certificate and expert testimony by a forensic dentist.

                                    III. DISCUSSION

A. Identity of the Body Pulled From the River

       Federal Kemper argues that under Pennsylvania law,2 the jury instructions and the

verdict form used at trial should have required the jury to specifically determine whether

the body pulled from the Ganges River was that of Mrs. Sampathachar, rather than

simply requiring the jury to determine whether Mrs. Sampathachar was dead.3 We

consider the legal correctness of jury instructions and verdict forms de novo. See United

States v. Antico, 275 F.3d 245, 255 (3d Cir. 2001); United States v. Stiger, 413 F.3d
1185, 1190 (10th Cir. 2005).

       Federal Kemper provides no support for its claim of error in the jury instructions

and verdict form. A plaintiff asserting a breach of contract claim under Pennsylvania law

must establish three elements: “(1) the existence of a contract, including its essential


  2
    The District Court concluded that Pennsylvania law was applicable to this case, and
neither party appeals that finding here.
  3
    On this point, the verdict form included the following interrogatory: (1) “Do you find
by a preponderance of the evidence that Pannathpur Jaylakshmi Sampathachar is dead?”
Federal Kemper proposed the following alternative: “Do you find that Kakkadasan
Sampathachar has proven by a preponderance of the evidence that the body retrieved
from the Ganges River on November 6, 2001 was his wife, Pannathpur Sampathachar?”

                                              5
terms, (2) a breach of a duty imposed by the contract[,] and (3) resultant damages.” Ware

v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (citation and internal quotation

marks omitted). Here, Federal Kemper did not dispute the existence of the contract and

the applicable damages were not in question. The central issue at trial, then, was whether

Federal Kemper breached its duty under the contract by failing to pay life insurance

benefits to the plaintiff. Under the contract, payment was due only upon the death of the

insured, and Federal Kemper based its defense on the assertion that Mrs. Sampathachar

was not dead. Thus, plaintiff’s burden was to prove to the jury by a preponderance of the

evidence that Mrs. Sampathachar was dead.4 This requirement was fully described to the

jury in both the jury instructions and the verdict form. The District Court therefore did not

err in refusing to require the jury to make a separate finding that the body found in the

Ganges River was that of Mrs. Sampathachar.5

B. The District Court’s Exclusion of Evidence

       Next, Federal Kemper argues that the District Court erred at trial in excluding: (1)

evidence of plaintiff’s 1997 bankruptcy proceedings; (2) evidence of financial false



  4
     Under the contract, plaintiff was also required to submit due proof of his wife’s death
to Federal Kemper, and the District Court separately asked the jury to determine whether
this requirement was satisfied. The District Court’s interrogatory and jury instructions on
this point are not challenged here.
  5
    Moreover, given that plaintiff’s case at trial rested entirely on evidence that Mrs.
Sampathachar drowned in the Ganges River and that the body pulled from the river was
hers, we can reasonably assume, based on the jury’s verdict, that the jury concluded that
the body pulled from the river was in fact Mrs. Sampathachar’s body.

                                              6
statements made by Mrs. Sampathachar in her applications to other companies for life

insurance; and (3) plaintiff’s tax returns for 1997 and 1998, which were partially paid in

2000 and indicated that the Sampathachars were having financial difficulties. This Court

reviews a District Court’s decision to admit or exclude evidence for abuse of discretion.

In re Merritt Logan, Inc., 901 F.2d 349, 359 (3d Cir. 1990).

       Under the Federal Rules of Evidence, evidence of a person’s acts is not admissible

“to prove the character of a person in order to show action in conformity therewith,” but

may be admissible to prove motive or preparation, or the existence of a plan. Fed. R.

Evid. 404(b). Evidence is not admissible unless it is relevant, meaning that it has “any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” Fed. R.

Evid. 401, 402. Relevant evidence may be excluded, however, if “its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” Fed. R. Evid. 403.

       Here, the excluded evidence did have some tendency to support Federal Kemper’s

allegation of a fraudulent scheme, suggesting that the Sampathachars were in financial

trouble in the late 1990s and that Mrs. Sampathachar was taking pains to collect life

insurance policies while hiding her financial problems. We note initially, however, that

the use of bankruptcy evidence to indicate financial difficulties has been disapproved of



                                             7
by some courts. See, e.g., United States v. Bensimon, 172 F.3d 1121, 1129 (9th Cir.

1999); United States v. Reed, 700 F.2d 638, 642-43 (11th Cir. 1983). More significantly,

all of the excluded evidence had a significant potential for improperly prejudicing the jury

against the plaintiff and Mrs. Sampathachar. Nonetheless, the District Court did permit

related evidence, including the number of policies Mrs. Sampathachar applied for and

their dollar amounts, and financial information about the Sampathachars for the two years

prior to Mrs. Sampathachar’s death. We discern no error in regard to the excluded

evidence.

       Abuse of discretion is a highly deferential standard, under which we will reverse a

District Court’s finding as to the relative probative and prejudicial value of evidence only

where the district court’s “analysis and resulting conclusion [is] ‘arbitrary or irrational.’”

United States v. Universal Rehabilitation Servs., Inc., 205 F.3d 657, 665 (3d Cir. 2000)

(citation omitted). That requirement is clearly not met here, and we hold that the District

Court did not abuse its discretion in excluding the evidence at issue.

C. The District Court’s Admission of Evidence

       Lastly, Federal Kemper argues that the District Court erred in admitting a death

certificate from India, and in allowing the expert testimony of Dr. Linda Himmelberger, a

forensic dentist. These admissions are reviewed for abuse of discretion. Merritt Logan,
901 F.2d at 359.

       Federal Kemper asserts that the death certificate was not authenticated, as required



                                               8
by the Federal Rule of Evidence. Plaintiff argues that the admission was proper under

Rule 901, which provides that “[t]he requirement of authentication or identification as a

condition precedent to admissibility is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” Fed. R. Evid. 901(a). That Rule

also provides that, as to public records or reports, the admissibility requirement is

satisfied by “[e]vidence that a writing authorized by law to be recorded or filed and in fact

recorded or filed in a public office . . . is from the public office where items of this nature

are kept.” Rule 901(b)(7). In May 2004, a deposition was taken in India of Madhav

Mewar Guru, who testified that he works in the Devaprayag town area committee, which

maintains the official death records for the area. Guru stated that he issued the death

certificate for Mrs. Sampathachar according to protocol. He noted that the executive

officer is supposed to issue the certificate, but that when the executive officer is not

present, he issues the certificate. Based on this evidence, the District Court did not abuse

its discretion in admitting the death certificate.

       As for the forensic dentist, Dr. Himmelberger testified at trial that a tooth count

performed during the post-mortem examination of the body was not reliable, and also

stated that there were certain similarities between the teeth in the post-mortem photos and

Mrs. Sampathachar’s teeth as seen in her dental records. Federal Kemper argues that the

District Court should have excluded Dr. Himmelberger’s testimony under Federal Rule of

Evidence 702. The Supreme Court has interpreted that rule to require the trial court to



                                               9
make a preliminary determination as to proffered expert testimony “whether the reasoning

or methodology underlying the testimony is scientifically valid and [] whether that

reasoning or methodology properly can be applied to the facts in issue.” Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 592-93 (1993). The District Court determined

that Dr. Himmelberger’s testimony was admissible under that standard and would be

useful to the jury. We conclude that the District Court did not abuse its discretion in this

regard.

                                    IV. CONCLUSION

       For the reasons stated above, we affirm the judgment of the District Court.




                                             10